994 S.W.2d 410 (1999)
The STATE of Texas, Appellant,
v.
Ronnie Joe MILES, Jr., Appellee.
Nos. 10-98-376-CR to 10-98-378-CR.
Court of Appeals of Texas, Waco.
June 16, 1999.
Joe F. Grubbs, County & Dist. Atty., Cynthia W. Hellstern, Asst. Dist. Atty., Waxahachie, for appellant.
James R. Jenkins, Waxahachie, for appellee.
Before: Chief Justice DAVIS, Justice VANCE, and Justice GRAY.

MEMORANDUM OPINION
PER CURIAM.
Ronnie Joe Miles was convicted of delivery and possession of a controlled substance. On December 8, 1998, the trial court granted Miles a new trial. The State filed a notice of appeal on December 22, 1998. On June 3, 1999, the State filed a motion to dismiss its appeal. The relevant portion of Rule 42.2 of the Texas Rules of Appellate Procedure states:
42.2 Voluntary Dismissal in Criminal Cases.
(a) At any time before the appellate court's decision, the appellate court may dismiss the appeal if the appellant withdraws his or her notice of appeal. The appellant and his or her attorney must sign the written withdrawal and file it in duplicate with the appellate clerk, who must immediately send the duplicate copy to the trial court clerk.
TEX.R.APP.P. 42.2(a).
We consider this rule to apply to appeals filed by the State as well as those filed by defendants. However, when the State appeals, there is no individual to sign as "appellant." Thus, the signature of the State's attorney should suffice to comply with the rule. We have not issued a decision in this appeal, and the motion is signed by the State's attorney. The motion is granted.
The State's appeal is dismissed.